DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20170277655 A1) , referred herein as Das in view of Mahesh (US 20210117320  A1), further in view of Vembu et al. (US 20140208047 A1).
Regarding Claim 1, Das teaches 
A method comprising:  5obtaining, by a memory metadata service executing on a computing device, memory configuration information that identifies one or more sharable load-store memory segments available on each of a plurality of computing devices; (Das Abst: The server system may include a memory broker to which individual computers report their available or unused memory, and which leases shared memory to requesting computers. [0046] ) In an example implementation, for each available memory region, the corresponding entry indicates the network address of the server 102 from which the memory block is available. The entry may also indicate the local address of the memory region and/or other information that allows other servers 102 to access and use the memory region. [0052] The memory broker 118 may have various mechanisms for monitoring available RDMA memory and for arbitrating memory allocations among multiple requesting servers 102) 
and generating a memory metadata repository that comprises memory 10metadata that identifies, for each computing device of the plurality of computing devices, the one or more sharable load-store memory segments available on the computing device and, for each sharable load-store memory segment, shared load-store memory segment and at least one memory attribute; (Das [0035] In some embodiments, the system 100 may also include a memory broker 118 to coordinate memory sharing among different servers. The memory broker 118 may maintain a memory inventory listing 120 and a memory lease listing 122. [0056] The communication may also indicate policies such as a time or duration that the memory region 116 will be available and/or how many accesses per second are to be allowed on the memory region 116. [0062]The remote memory request may indicate an amount of requested memory and may indicate other information. The remote memory request may indicate policies such as a length of time during which the memory is needed, in order to help the memory broker 118 determine which blocks to provide. Policies may also specify access patterns, such as whether the memory will be used for a buffer pool that involves short random accesses or for temporary working memory that involves scan-oriented high bandwidth accesses.)
15receiving, from a first requesting computing device, a first memory allocation request that requests a first quantity of load-store memory with one or more of the at least one memory attribute; and sending, to the first requesting computing device based on the memory metadata repository, memory allocation information that identifies a first sharable load-store memory segment with the one or more memory attributes. (Das [0050] In response to receiving a request for remote memory, the memory broker 118 examines its memory inventory listing 120 to determine if any other servers have indicated the availability of one or more sharable memory regions. Assuming that the memory inventory listing 120 indicates the availability of remote memory, the memory broker 118 allocates one or more memory regions to the requesting server. [0056] The communication may also indicate policies such as a time or duration that the memory region 116 will be available and/or how many accesses per second are to be allowed on the memory region 116. [0062]The remote memory request may indicate an amount of requested memory and may indicate other information. The remote memory request may indicate policies such as a length of time during which the memory is needed, in order to help the memory broker 118 determine which blocks to provide. Policies may also specify access patterns, such as whether the memory will be used for a buffer pool that involves short random accesses or for temporary working memory that involves scan-oriented high bandwidth accesses.)
Das does not explicitly teach the metadata repository having information on the available memory size, even though Das teaches the remote memory request may indicate an amount of requested memory.
Das does not teach wherein the at least one memory attribute comprises data indicative of one or more of: 
a memory persistence capability of the sharable load-store memory segment; 
a data reduction capability of the sharable load-store memory segment; or 
an encryption capability of the sharable load-store memory segment; 
However, Mahesh teaches metadata repository having information on the available memory size (Mahesh [0072] Host system bus 509 allows communications among the pool of host systems, 501, 502, and 503. For example, host system 501 can maintain a list or other data structure indicating amounts of available media types within memory devices 508 and 520 and share that data with host systems 502 and 503. Similarly, host systems 502 and 503 can maintain and share similar data structures for their respective underlying memory subsystems 532 and 560. In one embodiment, a host system uses host system bus 509 to request an allocation of media from a memory subsystem managed by another host system within the pool.)
wherein the at least one memory attribute comprises data indicative of one or more of: 
a memory persistence capability of the sharable load-store memory segment; 
a data reduction capability of the sharable load-store memory segment; or 
an encryption capability of the sharable load-store memory segment; (The examiner notes the claim limitation recites “data indicative one or more of”.) ((Mahesh [0012] Aspects of the present disclosure are directed to construction of a heterogeneous block device in a memory subsystem.… In general, a host system can utilize a memory subsystem that includes one or more memory devices…The memory devices can include, for example, non-volatile memory device. [0052] In one embodiment, such an availability data structure lists available memory devices, available memory components therein, available media types, storage ranges yet to be allocated, etc.) (memory persistence capability)
Das and Mahesh are analogous art because they are from the same field of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Das and Mahesh before him or her to modify the metadata inventory list of Das to include memory size from the list of Mahesh. The motivation for doing so would be the metadata repository information on the size of sharable memory and other memory attributes to facilitate the matching of remote memory request with the available sharable memory in the inventory. (Mahesh [0036, 0052])
Das-Mahesh does not teach
at least one sharable load-store memory segment of the one or more sharable load-store memory segments comprising a persistent load- store memory segment memory and another sharable load-store memory segment of the one or more sharable load-store memory segments comprising a volatile load-store memory segment;
	However, Vembu teaches at least one load-store memory segment comprising a persistent segment memory and another load-store memory segment comprising a volatile load-store memory segment; (Vembu [0020] A memory subsystem 118 is also present in FIG. 1. There is a volatile memory controller 120, which may be utilized to provide access to volatile memory 106. Volatile memory controller 120, which is integrated into the CPU package or discrete from the CPU package in different embodiments, may receive a memory access request from a CPU core 102 or a GPU core 112 and route that request to volatile memory 106. Likewise, non-volatile (NV) memory controller 122 may receive a memory access request from a CPU core 102 or a GPU core 112 and route that request to NVRAM 108. In some embodiments, the volatile memory controller 120 and non-volatile memory controller 122 are integrated into one large memory controller. In other embodiments they are separate controllers.[0069] Returning to block 306, if the volatile bit is not set, then processing logic allocates a segment of NVRAM memory space for storage of the portion of the static data (processing block 308). Alternatively, if the volatile bit is set, then processing logic allocates a segment of DRAM memory space for storage of the volatile data (processing block 310).)
Das, Mahesh and Vembu are analogous art because they are from the same field of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Das, Mahesh and Vembu before him or her to modify the Das-Mahesh’s system with Vembu’s teaching. The motivation for doing so would be to have (Vembu [0020]) volatile memory segment and non-volatile memory segment for memory allocation.
	Regarding Claim 2, Das, Mahesh and Vembu teach
The method of claim 1 wherein obtaining the memory configuration information that identifies the one or more sharable load-store memory segments available on each of the plurality of computing devices comprises requesting, from each of the computing devices, the memory configuration information.  (Mahesh [0100] In some embodiments, each of the hosts or memory devices in the system maintains a local availability data structure relating to the memory components in its domain. Such a local availability data structure is queried by the heterogeneous block device managers 113 performing method 700 before performing operation 710. That way, block device manager 113 will have up-to-date, accurate knowledge of system-wide allotment. [0101] As described above, such an availability data structure lists available host systems, memory devices, and memory components, as well as available media types, storage ranges yet to be allocated, etc.)
	Regarding Claim 3, Das, Mahesh and Vembu teach
The method of claim 1 wherein obtaining the memory configuration information that identifies the one or more sharable load-store memory segments available on each of the plurality of computing devices comprises receiving, from each of the computing devices, an unsolicited message comprising the memory 30configuration information.  (Das [0055] More specifically, the action 304 may comprise communicating with the memory broker 118 and providing a notification to the memory broker 118 regarding the availability of RDMA accessible memory, such as the available memory region 116.)
Regarding Claim 4, Das, Mahesh and Vembu teach
The method of claim 1 wherein the memory configuration information for a first computing device of the plurality of computing devices identifies a first sharable load-store memory segment as having a first memory size and a first memory attribute, and a second sharable load-store memory segment as having 5a second memory size and a second memory attribute that is different from the first memory attribute.  (Das [0005] In certain embodiments, a system may include a memory broker that keeps track of memory that has been made available by different computers and memory that has been assigned for use by various computers.) (For memory size limitation, please see memory size rationale in Claim 1.)
Regarding Claim 5, Das, Mahesh and Vembu teach
The method of claim 4 further comprising: storing in the memory metadata repository, for the first computing device, 10memory metadata that identifies the first sharable load-store memory segment as having the first memory size and the first memory attribute, and that identifies the second sharable load-store memory segment as having the second memory size and the second memory attribute.  (Das [0046] In an example implementation, for each available memory region, the corresponding entry indicates the network address of the server 102 from which the memory block is available. The entry may also indicate the local address of the memory region and/or other information that allows other servers 102 to access and use the memory region.) (For memory size limitation, please see memory size rational in Claim 1.)
Regarding Claim 6, Das, Mahesh and Vembu teach
The method of claim 5 wherein: the at least one memory attribute further comprises data indicative of a memory speed capability of the sharable load-store memory segment; and the second memory attribute comprises a memory speed capability that identifies the second sharable load-store memory segment as being a particular memory speed.  (Das [0056] The communication to the memory broker 118 may indicate address information regarding the available memory region 116. The communication may also indicate policies such as a time or duration that the memory region 116 will be available and/or how many accesses per second are to be allowed on the memory region 116.)
and wherein the first memory attribute comprises a memory persistence capability of the first shareable load-store memory segment that identifies the first sharable load-store memory segment as being persistent over a power outage, (Mahesh [0012] Aspects of the present disclosure are directed to construction of a heterogeneous block device in a memory subsystem.… In general, a host system can utilize a memory subsystem that includes one or more memory devices…The memory devices can include, for example, non-volatile memory device)
The same motivation that was utilized for combining Das and Mahesh as set forth in claim 1 is equally applicable to claim 6.
Regarding Claim 7, Das, Mahesh and Vembu teach
20The method of claim 1 wherein the first memory allocation request identifies a requested amount of memory and a requested memory attribute, and wherein sending, to the first requesting computing device, the memory allocation information that identifies the first sharable load-store memory segment based on the memory metadata repository comprises:  (Das [0005]  An RDBMS or application running on a particular computer may contact the memory broker to request an allocation of memory from another computer. [0062] The remote memory request may indicate an amount of requested memory and may indicate other information.)
25determining, based on the memory metadata repository, that the first sharable load-store memory segment has an amount of available memory greater than or equal to the requested amount of memory, and that the first sharable load-store memory segment has the requested memory attribute. (Das [0050] In response to receiving a request for remote memory, the memory broker 118 examines its memory inventory listing 120 to determine if any other servers have indicated the availability of one or more sharable memory region. [0056] The communication to the memory broker 118 may indicate address information regarding the available memory region 116. The communication may also indicate policies such as a time or duration that the memory region 116 will be available and/or how many accesses per second are to be allowed on the memory region 116.) 
Regarding Claim 8, Das, Mahesh and Vembu teach
The method of claim 1 wherein sending, to the first requesting computing device, the memory allocation information that identifies the first sharable load-20191259US35 store memory segment based on the memory metadata repository comprises sending, to the first requesting computing device, the memory allocation information that identifies the first sharable load-store memory segment on a first computing device of the plurality of computing devices, and that identifies a 5second sharable load-store memory segment on a second computing device of the plurality of computing devices.  
(Das [0046] for each available memory region, the corresponding entry indicates the network address of the server 102 from which the memory block is available. The entry may also indicate the local address of the memory region and/or other information that allows other servers 102 to access and use the memory region.)
Regarding Claim 9, Das, Mahesh and Vembu teach
The method of claim 1 wherein the first requesting computing device is a first computing device of the plurality of computing devices, and the first sharable 10load-store memory segment is available on a second computing device of the plurality of computing devices.  (Das [0004]The allocated memory may be accessed using RDMA techniques, which may include the use of RDMA network interfaces.) (i.e. one computer device can request sharable memory from another computer device.)
Regarding Claim 10, Das, Mahesh and Vembu teach 
The method of claim 1 wherein the memory metadata repository is maintained in a storage medium that is persistent over a power outage. (Mahesh [0099] In some embodiments, the availability data structure is maintained and updated by one or more other redundant heterogeneous block device managers 113 in the system 500. For example, in response to allocating, modifying, or deallocating a block device 544, the block device manager 113 of host system 501 can transmit an update to the availability data structure reflecting available memory resources in the system 500 to heterogeneous block device managers 113 in host systems 502 and 503, enabling each block device manager 113 to update a local copy of the availability data structure. Such redundant availability data structures can be used to reconstruct past allotments, for example in the case of a fault (e.g., failure of a host system or device or component. [0100] In some embodiments, each of the hosts or memory devices in the system maintains a local availability data structure relating to the memory components in its domain. Such a local availability data structure is queried by the heterogeneous block device managers.) (Availability data structure, i.e. the metadata repository, can be maintained, updated, and queried. A local availability data structure can be used to reconstruct past allotments in the case of a fault. That means the metadata repository is persistent over a power outage.)
Regarding Claim 11, Das, Mahesh and Vembu teach
The method of claim 1 further comprising modifying an available memory field that corresponds to the one or more sharable load-store memory segments to reduce the available memory field by the first quantity of load-store memory.  (Das [0050]  The memory broker 118 may maintain a memory lease listing 122 containing entries corresponding to memory blocks that have been leased to requesting servers.)
Regarding Claim 12, Das, Mahesh and Vembu teach
20The method of claim 1 further comprising: receiving, from the first requesting computing device, memory deallocation information that indicates that the first requesting computing device is no longer utilizing the one or more sharable load-store memory segments; and in response to receiving the memory deallocation information, modifying 25an available memory field that corresponds to the one or more sharable load- store memory segments to increase the available memory field by the first quantity of load-store memory.  (Das [0052] a server to which memory has been leased may release its lease on a region of remote memory, so that the remote memory can subsequently be leased to other servers.).(i.e. the inventory and lease listing updated)
Regarding Claim 13, Das, Mahesh and Vembu teach
The method of claim 1 further comprising:  30receiving, from a second requesting computing device, a second memory allocation request that requests a second quantity of load-store memory; (Das [0059] The example method 300 may be iterated many times, with different granting servers providing notifications regarding different regions of memory as the regions become available for use and sharing. [0062] An action 404, performed in response to detecting the depletion of local main memory, comprises sending a remote memory request to the memory broker 118.) (i.e. a computing device can send additional request for memory when needed) and  20191259US36sending, to the second requesting computing device, memory allocation information that identifies a second sharable load-store memory segment based on the memory metadata repository.  (Das [0050] In response to receiving a request for remote memory, the memory broker 118 examines its memory inventory listing 120 to determine if any other servers have indicated the availability of one or more sharable memory regions.)
Regarding Claim 14, Das, Mahesh and Vembu teach
5The method of claim 13 wherein the first sharable load-store memory segment is available on the second computing device and the second sharable load-store memory segment is available on the first computing device. (Das [0050] Assuming that the memory inventory listing 120 indicates the availability of remote memory, the memory broker 118 allocates one or more memory regions to the requesting server.)
Regarding Claim 15, Das, Mahesh and Vembu teach
The method of claim 1 further comprising:  10receiving, from the first requesting computing device, a second memory allocation request that requests a second quantity of load-store memory; and sending, to the first requesting computing device, memory allocation information that identifies a second sharable load-store memory segment based on the memory metadata repository.  (Das [0062] An action 404, performed in response to detecting the depletion of local main memory, comprises sending a remote memory request to the memory broker 118.) (i.e. a computing device can send additional request for memory when needed and memory broker can allocate additional remote memory to the requesting computing device)
Regarding Claim 16, Das, Mahesh and Vembu teach 
The method of claim 15 wherein the first sharable load-store memory segment is available on a first computing device of the plurality of computing devices and the second sharable load-store memory segment is available on a second computing device of the plurality of computing devices. (Das [0050] 
Assuming that the memory inventory listing 120 indicates the availability of remote memory, the memory broker 118 allocates one or more memory regions to the requesting server.) 
Regarding Claim 17, Das, Mahesh and Vembu teach
The method of claim 1 wherein the first memory allocation request is received via an application programming interface and the memory allocation information is sent via the application programming interface. (Das [0020] In the illustrated example, one or more of the servers 102 has a relational database management system (RDBMS) 104, which may also be referred to as a relational database engine. One or more of the servers 102 also has an application 106 that utilizes the RDBMS 104 to provide services that are specific to the purpose of the system 100. The application 106 and the RDBMS 104 within a server 102 communicate with each other using function calls and/or application programming interfaces (APIs).)
Regarding Claim 18, Das teaches 
25A computing device, comprising: a memory; and a processor device coupled to the memory to: obtain, by a memory metadata service executing on the processor device, memory configuration information that identifies one or more 30sharable load-store memory segments available on each of a plurality of computing devices; (Das Abst: The server system may include a memory broker to which individual computers report their available or unused memory, and which leases shared memory to requesting computers. [0046] ) In an example implementation, for each available memory region, the corresponding entry indicates the network address of the server 102 from which the memory block is available. The entry may also indicate the local address of the memory region and/or other information that allows other servers 102 to access and use the memory region. [0052] The memory broker 118 may have various mechanisms for monitoring available RDMA memory and for arbitrating memory allocations among multiple requesting servers 102)
and  20191259US37generate a memory metadata repository that comprises memory metadata that identifies, for each computing device of the plurality of computing devices, the one or more sharable load-store memory segments available on the computing device and, for each sharable load- 5store memory segment, the sharable load-store memory segment and at least one memory attribute.  (Das [0035] In some embodiments, the system 100 may also include a memory broker 118 to coordinate memory sharing among different servers. The memory broker 118 may maintain a memory inventory listing 120 and a memory lease listing 122. [0056] The communication may also indicate policies such as a time or duration that the memory region 116 will be available and/or how many accesses per second are to be allowed on the memory region 116. [0062]The remote memory request may indicate an amount of requested memory and may indicate other information. The remote memory request may indicate policies such as a length of time during which the memory is needed, in order to help the memory broker 118 determine which blocks to provide. Policies may also specify access patterns, such as whether the memory will be used for a buffer pool that involves short random accesses or for temporary working memory that involves scan-oriented high bandwidth accesses.)
Das does not explicitly teach the metadata repository having information on the available memory size, even though Das teaches the remote memory request may indicate an amount of requested memory.
Das does not teach wherein the at least one memory attribute comprises data indicative of one or more of: 
a memory persistence capability of the sharable load-store memory segment; 
a data reduction capability of the sharable load-store memory segment; or 
an encryption capability of the sharable load-store memory segment; 
However, Mahesh teaches metadata repository having information on the available memory size (Mahesh [0072] Host system bus 509 allows communications among the pool of host systems, 501, 502, and 503. For example, host system 501 can maintain a list or other data structure indicating amounts of available media types within memory devices 508 and 520 and share that data with host systems 502 and 503. Similarly, host systems 502 and 503 can maintain and share similar data structures for their respective underlying memory subsystems 532 and 560. In one embodiment, a host system uses host system bus 509 to request an allocation of media from a memory subsystem managed by another host system within the pool.)
wherein the at least one memory attribute comprises data indicative of one or more of: 
a memory persistence capability of the sharable load-store memory segment; 
a data reduction capability of the sharable load-store memory segment; or 
an encryption capability of the sharable load-store memory segment; (The examiner notes the claim limitation recites “data indicative one or more of”.) ((Mahesh [0012] Aspects of the present disclosure are directed to construction of a heterogeneous block device in a memory subsystem.… In general, a host system can utilize a memory subsystem that includes one or more memory devices…The memory devices can include, for example, non-volatile memory device) (memory persistence capability)
Das and Mahesh are analogous art because they are from the same field of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Das and Mahesh before him or her to modify the metadata inventory list of Das to include memory size from the list of Mahesh. The motivation for doing so would be the metadata repository information on the size of sharable memory and other memory attributes to facilitate the matching of remote memory request with the available sharable memory in the inventory. (Mahesh [0036, 0052])
Das-Mahesh does not teach
at least one sharable load-store memory segment of the one or more sharable load-store memory segments comprising a persistent load- store memory segment memory and another sharable load-store memory segment of the one or more sharable load-store memory segments comprising a volatile load-store memory segment;
	However, Vembu teaches at least one load-store memory segment comprising a persistent segment memory and another load-store memory segment comprising a volatile load-store memory segment; (Vembu [0020] A memory subsystem 118 is also present in FIG. 1. There is a volatile memory controller 120, which may be utilized to provide access to volatile memory 106. Volatile memory controller 120, which is integrated into the CPU package or discrete from the CPU package in different embodiments, may receive a memory access request from a CPU core 102 or a GPU core 112 and route that request to volatile memory 106. Likewise, non-volatile (NV) memory controller 122 may receive a memory access request from a CPU core 102 or a GPU core 112 and route that request to NVRAM 108. In some embodiments, the volatile memory controller 120 and non-volatile memory controller 122 are integrated into one large memory controller. In other embodiments they are separate controllers.[0069] Returning to block 306, if the volatile bit is not set, then processing logic allocates a segment of NVRAM memory space for storage of the portion of the static data (processing block 308). Alternatively, if the volatile bit is set, then processing logic allocates a segment of DRAM memory space for storage of the volatile data (processing block 310).)
Das, Mahesh and Vembu are analogous art because they are from the same field of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Das, Mahesh and Vembu before him or her to modify the Das-Mahesh’s system with Vembu’s teaching. The motivation for doing so would be to have (Vembu [0020]) volatile memory segment and non-volatile memory segment for memory allocation.
Regarding Claim 19, Das, Mahesh and Vembu teach
The computing device of claim 18 wherein the processor device is further to:  10receive, from a first requesting computing device, a first memory allocation request that requests a first quantity of load-store memory; and send, to the first requesting computing device, memory allocation information that identifies a first sharable load-store memory segment based on the memory metadata repository.  (Das [0050] In response to receiving a request for remote memory, the memory broker 118 examines its memory inventory listing 120 to determine if any other servers have indicated the availability of one or more sharable memory regions. Assuming that the memory inventory listing 120 indicates the availability of remote memory, the memory broker 118 allocates one or more memory regions to the requesting server.)
Regarding Claim 20, Das teaches
A computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause a processor device to: obtain, by a memory metadata service executing on the processor device, 20memory configuration information that identifies one or more sharable load-store memory segments available on each of a plurality of computing devices; 
(Das Abst: The server system may include a memory broker to which individual computers report their available or unused memory, and which leases shared memory to requesting computers. [0046] In an example implementation, for each available memory region, the corresponding entry indicates the network address of the server 102 from which the memory block is available. The entry may also indicate the local address of the memory region and/or other information that allows other servers 102 to access and use the memory region. [0052] The memory broker 118 may have various mechanisms for monitoring available RDMA memory and for arbitrating memory allocations among multiple requesting servers 102.) 
generate a memory metadata repository that comprises memory metadata that identifies, for each computing device of the plurality of computing devices, the one or more sharable load-store memory segments available on the 25computing device and, for each sharable load-store memory segment, the sharable load-store memory segment and at least one memory attribute; and in response to receipt of a memory allocation request from a first requesting computing device, send, to the first requesting computing device, 30memory allocation information that identifies a first sharable load-store memory segment based on the at least one memory attribute of the first sharable load-store memory segment. (Das [0035] In some embodiments, the system 100 may also include a memory broker 118 to coordinate memory sharing among different servers. The memory broker 118 may maintain a memory inventory listing 120 and a memory lease listing 122.[0056] The communication may also indicate policies such as a time or duration that the memory region 116 will be available and/or how many accesses per second are to be allowed on the memory region 116. [0062]The remote memory request may indicate an amount of requested memory and may indicate other information. The remote memory request may indicate policies such as a length of time during which the memory is needed, in order to help the memory broker 118 determine which blocks to provide. Policies may also specify access patterns, such as whether the memory will be used for a buffer pool that involves short random accesses or for temporary working memory that involves scan-oriented high bandwidth accesses.)
Das does not explicitly teach the metadata repository having information on the available memory size, even though Das teaches the remote memory request may indicate an amount of requested memory.
Das does not teach wherein the at least one memory attribute comprises data indicative of one or more of: 
a memory persistence capability of the sharable load-store memory segment; 
a data reduction capability of the sharable load-store memory segment; or 
an encryption capability of the sharable load-store memory segment; 
However, Mahesh teaches metadata repository having information on the available memory size (Mahesh [0072] Host system bus 509 allows communications among the pool of host systems, 501, 502, and 503. For example, host system 501 can maintain a list or other data structure indicating amounts of available media types within memory devices 508 and 520 and share that data with host systems 502 and 503. Similarly, host systems 502 and 503 can maintain and share similar data structures for their respective underlying memory subsystems 532 and 560. In one embodiment, a host system uses host system bus 509 to request an allocation of media from a memory subsystem managed by another host system within the pool.)
Mahesh teaches
wherein the at least one memory attribute comprises data indicative of one or more of: 
a memory persistence capability of the sharable load-store memory segment; 
a data reduction capability of the sharable load-store memory segment; or 
an encryption capability of the sharable load-store memory segment; (The examiner notes the claim limitation recites “data indicative one or more of”.) ((Mahesh [0012] Aspects of the present disclosure are directed to construction of a heterogeneous block device in a memory subsystem.… In general, a host system can utilize a memory subsystem that includes one or more memory devices…The memory devices can include, for example, non-volatile memory device) (memory persistence capability)
Das and Mahesh are analogous art because they are from the same field of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Das and Mahesh before him or her to modify the metadata inventory list of Das to include memory size from the list of Mahesh. The motivation for doing so would be the metadata repository information on the size of sharable memory and other memory attributes to facilitate the matching of remote memory request with the available sharable memory in the inventory. (Mahesh [0036, 0052])
Das-Mahesh does not teach
at least one sharable load-store memory segment of the one or more sharable load-store memory segments comprising a persistent load- store memory segment memory and another sharable load-store memory segment of the one or more sharable load-store memory segments comprising a volatile load-store memory segment;
	However, Vembu teaches at least one load-store memory segment comprising a persistent segment memory and another load-store memory segment comprising a volatile load-store memory segment; (Vembu [0020] A memory subsystem 118 is also present in FIG. 1. There is a volatile memory controller 120, which may be utilized to provide access to volatile memory 106. Volatile memory controller 120, which is integrated into the CPU package or discrete from the CPU package in different embodiments, may receive a memory access request from a CPU core 102 or a GPU core 112 and route that request to volatile memory 106. Likewise, non-volatile (NV) memory controller 122 may receive a memory access request from a CPU core 102 or a GPU core 112 and route that request to NVRAM 108. In some embodiments, the volatile memory controller 120 and non-volatile memory controller 122 are integrated into one large memory controller. In other embodiments they are separate controllers.[0069] Returning to block 306, if the volatile bit is not set, then processing logic allocates a segment of NVRAM memory space for storage of the portion of the static data (processing block 308). Alternatively, if the volatile bit is set, then processing logic allocates a segment of DRAM memory space for storage of the volatile data (processing block 310).)
Das, Mahesh and Vembu are analogous art because they are from the same field of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Das, Mahesh and Vembu before him or her to modify the Das-Mahesh’s system with Vembu’s teaching. The motivation for doing so would be to have (Vembu [0020]) volatile memory segment and non-volatile memory segment for memory allocation.
 Response to Arguments
Applicant’s arguments filed on 08/12/2022 have been fully considered but they are not persuasive.
For claims 1, 18 and 20, Applicant argues that that the cited references do not disclose
the amended limitations. The Office disagrees.
	Specifically, Das teaches sharable memory segments, memory broker, and memory inventory listing/lease listing (Das abst, [0035, 0046, 0052, 0056, 0062]), Mahesh teaches construction of heterogenous memory block device and metadata repository having information on available memory size and other memory attributes (Mahesh [0012, 0052, 0072]), and Vembu teaches memory allocation to volatile memory segment and non-volatile memory segment (Vembu [0020, 0069]). The combination of Das, Mahesh and Vembu teaches the amended independent claims 1, 18 and 20.  See rejections above for details.
	Applicant’s arguments for dependent claims are based on their dependency on independent claims, which are addressed above.
Conclusion                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
                                                      /GAUTAM SAIN/                                                      Primary Examiner, Art Unit 2135